Citation Nr: 0946531	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  09-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  In October 2009, the Veteran provided testimony 
before the undersigned at a videoconference hearing; a 
transcript of that hearing is of record.

The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for PTSD is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the videoconference hearing before the undersigned in 
October 2009, prior to promulgation of a decision in the 
appeals for entitlement to service connection for hearing 
loss and tinnitus, the Veteran communicated that he wished to 
withdraw those appeals.


CONCLUSIONS OF LAW

1.  With respect to the Veteran's appeal for entitlement to 
service connection for hearing loss, the criteria for 
withdrawal of a substantive appeal by the appellant have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2009).


2.  With respect to the Veteran's appeal for entitlement to 
service connection for tinnitus, the criteria for withdrawal 
of a substantive appeal by the appellant have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In testimony provided by videoconference in October 2009, and 
reduced to writing via the written transcript of that 
hearing, the Veteran indicated that he wished to withdraw his 
appeals for entitlement to service connection for hearing 
loss and tinnitus.  Thus, there is no remaining allegation of 
error of fact or law for appellate consideration, and those 
appeals are withdrawn.  Accordingly, the Board does not have 
jurisdiction to review the appeals, and they are dismissed.  
As the appeals are dismissed, it is not necessary to discuss 
VA's duties to notify and assist the veteran with respect to 
the issues of entitlement to service connection for hearing 
loss and tinnitus.


ORDER

The appeal for entitlement to service connection for hearing 
loss is dismissed.

The appeal for entitlement to service connection for tinnitus 
is dismissed.


REMAND

The only VA psychiatric examination of record was conducted 
in July 2008 for the purpose of determining whether the 
Veteran had PTSD.  PTSD and chronic depression (dysthymia) 
were diagnosed.  That examination did not provide a basis for 
the Board to distinguish for ratings purposes between 
symptoms of the service-connected PTSD and any other 
psychiatric disorder that may be present.  Thus, the Board 
finds that another VA examination is appropriate.  When it is 
not possible to separate the effects of a service-connected 
psychiatric disorder from a nonservice-connected psychiatric 
disorder, 38 C.F.R. § 3.102 (requiring favorable resolution 
of reasonable doubt), dictates that all signs and symptoms be 
attributed to the service-connected psychiatric disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Additionally, the Veteran reported at the videoconference 
hearing that he had been receiving monthly outpatient VA 
counseling for PTSD; the most recent such records in the 
claims folder date from March 2008.  On remand, records since 
that date should be obtained.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
Veteran's treatment for PTSD since March 
2008 from the Powell, Wyoming, VA 
Outpatient Clinic.  All records obtained 
should be associated with the claims 
folder.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current effects and severity of the 
Veteran's service-connected PTSD.  The 
examiner must be provided with the 
Veteran's claims file for review.  The 
examiner must conduct a detailed mental 
status examination.  The examiner should 
provide detailed findings that describe 
the extent of the Veteran's occupational 
and social impairment due to PTSD.  In 
this regard, the examiner should identify 
what symptoms, if any, the Veteran 
currently manifests or has manifested in 
the recent past that are specifically 
attributable to his service-connected PTSD 
as opposed to any other psychiatric 
diagnosis that may be appropriate.  If it 
is not medically possible to do so, the 
psychiatric examiner should clearly so 
state, indicating that the above-noted 
findings are indicative of the Veteran's 
overall psychiatric impairment.  The 
findings should address the extent of 
impairment in sustaining and reliably 
performing an occupation, in family 
relations, and in judgment, thinking, and 
mood that are attributable to PTSD.  The 
examiner should note the reported 
frequency or persistence of any panic 
attacks, depression, irritability, or acts 
of violence, as well as the extent of any 
impairment of sleep, memory, 
concentration, or speech that are 
attributable to PTSD.

3.  Thereafter, review the expanded record 
and readjudicate the rating for the 
Veteran's PTSD, with consideration to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO then should issue a 
supplemental statement of the case, afford 
the Veteran and his representative an 
opportunity to respond, and return the 
case to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


